ARMSTRONG owed Kingry 70 dollars, and mortgaged to him horses to secure the payment. Subsequently *602Armstrong delivered to one Murphy a part of the horses full satisfaction of the mortgage-debt. Murphy was the agent of Kingry, appointed for the purpose, and received the horses delivered in satisfaction of said debt, and was to deliver up, but when does not appear, to Armstrong, the mortgage. Armstrong, without calling for the delivery of the mortgage, or demanding a return of the horses, brought replevin for said horses so given in satisfaction of the mortgage-debt. He failed in the suit, as he ought to have done. The mortgage being satisfied, if any steps were necessary in the case, they should have been taken to obtain a surrender of, or entry of satisfaction upon, said instrument.
J. Robinson, for the plaintiff.
/. S. Scobey, for the defendant.
The judgment is affirmed with costs.